  Case 6:20-cv-01595-PGB-EJK Document 1 Filed 08/31/20 Page 1 of 5 PageID 1




                          IN THE UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

 ELEAZER H. FULLER                                     CASE NO.:

           Plaintiff,                                  JURY TRIAL REQUESTED

 v.

 SAUL HOLDINGS L.P. a Maryland
 limited partnership, and SAUL CENTERS,
 INC., a Maryland corporation


       Defendants.
 ________________________________/

                        COMPLAINT AND DEMAND FOR JURY TRIAL

        COMES NOW the Plaintiff, ELEAZER H. FULLER, by and through her undersigned

counsel, sues the Defendants, SAUL HOLDINGS L.P. and SAUL CENTERS, INC., and states as

follows:

                               JURISDICTIONAL ALLEGATIONS

        1.        Plaintiff, ELEAZER H. FULLER, is a citizen of the State of Florida and resident of

Orange County, Florida, and is otherwise sui juris.

        2.        Defendant SAUL HOLDINGS L.P. is a Maryland limited partnership with a principle

place of business in Bethesda, Maryland.

        3.        Defendant SAUL CENTERS, INC. is a Maryland corporation with a principle place

of business in Bethesda, Maryland.

        4.        The matter at controversy in this action exceeds the sum of $75,000.00, exclusive of

interest and cost.
  Case 6:20-cv-01595-PGB-EJK Document 1 Filed 08/31/20 Page 2 of 5 PageID 2




           5.     Pursuant to 28 U.S.C. sec. 1332, this Court has original jurisdiction over the subject

matter of this lawsuit.

           6.     Defendants SAUL HOLDINGS L.P. and SAUL CENTERS, INC. are engaged in

substantial and not isolated activity within the state of Florida. Furthermore, Defendants operate,

conduct, engage in, or carries on a business venture in this State and own property within this State.

           7.     Pursuant to Fla. Stat. sec. 48.193 and Fed. R. Civ. P. 4, this Court has in personam

jurisdiction over Defendants.

           8.     Pursuant to 28 U.S.C. sec. 1391, venue lies in the Middle District of Florida because

a substantial amount of the events giving rise to this claim occurred within the District.

                                     GENERAL ALLEGATIONS

           9.     Defendants own a shopping center known as Hunt Club Corners located at 534 S.

Hunt Club Blvd, in Apopka, Florida.

           10.    On November 9, 2016, Plaintiff was present at Hunt Club Corners as a business

invitee. While stepping from the sidewalk to the parking lot, Plaintiff tripped and fell.

           11.    At all times material, Defendants owned, operated, maintained, repaired, and

otherwise controlled the sidewalk and parking lot at Hunt Club Corners where Plaintiff tripped and

fell.

                                      COUNT I - NEGLIGENCE

           Plaintiff reiterates, realleges, and adopts the foregoing paragraphs 1 through 11 and further

alleges:

           12.    At all times material, Defendants owed a common law and/or statutory, non-delegable

duty to the Plaintiff and all other invitees as follows:
  Case 6:20-cv-01595-PGB-EJK Document 1 Filed 08/31/20 Page 3 of 5 PageID 3




                A.     To exercise reasonable inspection on the maintenance of the said sidewalk and

               parking lot;

               B.      Properly maintain the sidewalk and parking lot to keep it in a reasonably safe

               condition;

               C.      Correct the dangerous condition about which they knew or should have known

               about; and

               D.      To warn of any dangerous conditions that may have existed on the said

               sidewalk and parking lot, such that Plaintiff might use this sidewalk and parking lot

               without subjecting herself to an unreasonable risk of danger.

       13.     Defendants knew or should have known of the existence of the unreasonably

dangerous and unsuitable conditions of the sidewalk, and parking lot including but not limited to, the

existence of raised and uneven steps between the sidewalk and parking lot. Notwithstanding its actual

or constructive knowledge, Defendants failed to:

               A.      Adequately inspect the subject sidewalk and parking lot;

               B.      Adequately maintain the subject sidewalk and parking lot;

               C.      Take reasonable measures to properly warn invitees, and in particular,

               Plaintiff of said dangerous conditions;

               D.      Comply with City, County, State, and Uniform Building Codes; and

               E.      Take other actions that are uncovered during discovery.

       14.     Defendants, by and through its employees, agents, and/or servants, breached its

duty to maintain the subject sidewalk in a safe and reasonable condition so that pedestrians could

safely travel on it in the following ways:

               A.      Failing to correct a condition Defendants knew or should have known about;
  Case 6:20-cv-01595-PGB-EJK Document 1 Filed 08/31/20 Page 4 of 5 PageID 4




                B.      Failing to maintain the subject sidewalk and parking lot;

                C.      Failure to properly inspect the subject sidewalk and parking lot;

                D.      Negligent design of the sidewalk and parking lot knowing pedestrians

                would travel on it;

                E.      Failure to warn of the conditions listed above;

                F.      Method of operation; and

                G.      Other reasons to be determined through discovery.

         15.    As a direct and proximate result of the negligence of Defendants, the Plaintiff

suffered bodily injury and resulting pain and suffering, disability, mental anguish, loss of capacity

for the enjoyment of life, and expense of hospitalization, medical care and treatment.

         16.    Plaintiff’s injuries are permanent and continuing in nature and she will suffer such

injuries, losses, and impairments in the future.

         WHEREFORE, Plaintiff ELEAZER H. FULLER sues Defendants SAUL HOLDINGS

L.P. a Maryland limited partnership, and SAUL CENTERS, INC., a Maryland corporation for

harm, losses and damages from personal injuries and demands a trial by jury.

            COUNT II -VIOLATION OF BUILDING CODE FLA. STAT. § 553.84

         Plaintiff reiterates, realleges, and adopts the foregoing paragraphs 1 through 11 and further

alleges:

         17.    The defects present in the sidewalk and parking lot at Hunt Club Corners are

violations of the Florida Building Code, as well as the applicable county, city, or other municipal

codes.

         18.    Defendants knew or should have known about the requirements of the above-

mentioned codes.
  Case 6:20-cv-01595-PGB-EJK Document 1 Filed 08/31/20 Page 5 of 5 PageID 5




       19.     Defendants knew or should have known that the sidewalk and parking lot at Hunt

Club Corners violated the above-mentioned codes.

       20.     The violation of the above-mentioned building codes by Defendants directly and

proximately caused Plaintiff to suffer bodily injury and resulting pain and suffering, disability,

mental anguish, loss of capacity for the enjoyment of life, and expense of hospitalization and

medical care and treatment.

       21.     Plaintiff’s injuries are permanent and continuing in nature and she will continue to

suffer such injuries, losses, and impairments in the future.

       WHEREFORE, Plaintiff ELEAZER H. FULLER sues Defendants SAUL HOLDINGS

L.P. a Maryland limited partnership, and SAUL CENTERS, INC., a Maryland corporation for

harm, losses and damages from personal injuries and demands a trial by jury.

       Dated this 31st day of August, 2020

                                      WOOTEN, KIMBROUGH, DAMASO & DENNIS, P.A.
                                      P.O. Box 568188
                                      Orlando, FL 32856-8188
                                      Ph: (407) 843-7060
                                      Fax: (407) 843-5836
                                      Attorneys for Plaintiff

                                      By: /s/Jackson W. Adams
                                      Jackson W. Adams
                                      FBN: 47970
                                      jadams@whkpa.com
